Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT 
AND 
STATEMENT OF REASONS FOR ALLOWANCE

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Daniel Kim on February 19, 2021.
In the Claim:
Amend claim 1 as follows:
--1. (Currently Amended) A semiconductor device, comprising:
          a bus configured to transfer signals according to a bus protocol;
a design under test (DUT) electrically connected to the bus;
a processing core electrically connected to the bus and configured to execute test software to determine an operating voltage of the DUT; and
          a protection circuit configured to (1) block undefined signals generated by the DUT from being transmitted to the bus while the processing core executes the test software or configured to (2) block transmission of sideband signals generated by the DUT while the processing core executes the test software, 
wherein the undefined signals are not defined by the bus protocol, and 
wherein the protection circuit is configured to notify the processing core of the generation of the undefined signals or the sideband signals.--

Allowable Subject Matter
Claims 1, 3-7, 9-17 and 29-30 are allowed.

The following is an examiner’s statement of reasons for allowance:  	Regarding claim 1, the prior art of record does not teach alone or in combination a semiconductor device, comprising:
          a bus configured to transfer signals according to a bus protocol;
a design under test (DUT) electrically connected to the bus;
a processing core electrically connected to the bus and configured to execute test software to determine an operating voltage of the DUT; and
          a protection circuit configured to (1) block undefined signals generated by the DUT from being transmitted to the bus while the processing core executes the test software or configured to (2) block transmission of sideband signals generated by the DUT while the processing core executes the test software, 
wherein the undefined signals are not defined by the bus protocol, and 
wherein the protection circuit is configured to notify the processing core of the generation of the undefined signals or the sideband signals in combination with all other elements in claim 1.

 	Regarding claims 3-7 and 9-10, the claims are allowed as they further limit allowed claim 1.

Regarding claim 11, the prior art of record does not teach alone or in combination a semiconductor device, comprising: a design under test (DUT); a bus electrically connected to the DUT, the bus configured to transfer signals according to a bus protocol; 3Atty. Dkt. No. 2677-000429-US U.S. Application No. 15/791,738 a first protection circuit configured to block a first undefined signal generated by the DUT from being transmitted to the bus during a test for determining an operating voltage of the DUT, the first undefined signal being a signal not defined by the bus protocol; and a second protection circuit configured to block a second undefined signal generated by the DUT during the test, the second undefined signal being a sideband signal in combination with all other elements in claim 11.
 	
 	Regarding claims 12-17, the claims are allowed as they further limit allowed claim 11.

Regarding claim 29, the prior art of record does not teach alone or in combination a semiconductor device, comprising: a processing core configured to execute test software to determine an operating voltage of a design under test (DUT); a bus electrically connected to the DUT and the processing core, the bus configured to a common logic configured to exchange data or signals with the DUT; and at least one protection circuit configured to (1) block undefined signals generated by the DUT from being transmitted to the bus during execution of the test software or (2) block sideband signals generated by the DUT during execution of the test software, and the undefined signals not defined by the bus protocol, wherein the at least one protection circuit includes a second protection circuit configured to block the sideband signals generated by the DUT from reaching the common logic in combination with all other elements in claim 29.

 	Regarding claims 30, the claim is allowed as it further limit allowed claim 29.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY G MCDONNOUGH whose telephone number is (571)272-6552.  The examiner can normally be reached on M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY G MCDONNOUGH/Examiner, Art Unit 2866       

/MELISSA J KOVAL/Supervisory Patent Examiner, Art Unit 2866